            Case 1:21-cv-00545-LJV Document 8 Filed 07/21/21 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



 LATESSA Y. JORDAN,

                Plaintiff,
                                                         21-CV-544-LJV
       v.                                                ORDER

 NEW YORK STATE,

                Defendant.



       On April 23, 2021, the pro se plaintiff, Latessa Y. Jordan, on behalf of her

disabled adult daughter, Tendra L. Manuel, sued New York State for medical

malpractice and personal injury. Docket Item 1. On June 25, 2021, this Court found

that Jordan was impermissibly proceeding pro se on behalf of another and that the

complaint did not provide a basis for the Court’s subject matter jurisdiction. Docket Item

3. Nevertheless, in light of Jordan’s pro se status, the Court gave her until July 26,

2021, to amend her complaint. See Id. at 9-10.

       Jordan has not yet filed an amended complaint, but she has filed four other

motions. On July 12, 2021, Jordan moved for “an immediate order to stop the

violations.” Docket Item 4 at 1. It is unclear from the motion which violations Jordan

wants stopped, but she attaches a letter from Community Health Center of Buffalo, Inc.,

indicating that she needs housing. Id. at 2. That same day, Jordan moved “to bound

[her] complaint over to the Supreme Court of the United States of America.” Docket

Item 5. On July 16, 2020, Jordan explained that she did not file a motion to extend time

to file an amended complaint because she did not receive a notice to do so, and she
          Case 1:21-cv-00545-LJV Document 8 Filed 07/21/21 Page 2 of 3




again moved to “bound over” her complaint to the Supreme Court. Docket Item 6. On

July 19, 2020, she moved to transfer her “complaint to a higher court” because she is

“being black balled.” Docket Item 7.

       As explained at some length in this Court’s prior order, see Docket Item 3,

“federal courts are tribunals of limited subject matter jurisdiction,” Wright v. Musanti, 887

F.3d 577, 584 (2d Cir. 2018), possessing “only that power authorized by Constitution

and statute,” Gunn v. Minton, 568 U.S. 251, 256 (2013). “Federal subject matter

jurisdiction exists only when a ‘federal question’ is presented under 28 U.S.C. § 1331”

(“federal question jurisdiction”) or “where the plaintiffs and all defendants are of diverse

citizenship and the amount in controversy exceeds $75,000” under 28 U.S.C. § 1332

(“diversity jurisdiction”). Rene v. Citibank N.A., 32 F. Supp. 2d 539, 542 (E.D.N.Y.

1999). Jordan’s complaint alleges only state-law claims on behalf of Manuel against

New York State, see Docket Item 1; therefore, at least as written, the complaint does

not suggest a basis for either federal question or diversity jurisdiction, see Docket Item

3.

       Jordan still has not provided a basis for this Court’s jurisdiction. And to the

extent that Jordan’s motions seek relief for her daughter, Jordan also has not shown

that she may appear for Manuel, nor has she obtained adequate representation. Both

because it appears that this Court lacks jurisdiction, and because Jordan has not

provided reasons why she may appear on behalf of Manuel, this Court cannot consider

her claims on Manuel’s behalf. See Docket Item 3 at 7-8.

       This Court also has no authority to transfer Jordan’s complaint to the Supreme

Court. As relevant here, the Supreme Court has appellate jurisdiction over “[f]inal



                                              2
          Case 1:21-cv-00545-LJV Document 8 Filed 07/21/21 Page 3 of 3




judgments . . . rendered by the highest court of a State in which a decision could be

had,” 28 U.S.C. § 1257(a), as well as over judgments of the federal courts of appeals,

see U.S. CONST. art. III, cl. 2; Ex parte Republic of Peru, 318 U.S. 578, 582 (1942).

“The courts of appeals . . . have jurisdiction of appeals from all final decisions of the

district courts of the United States.” 28 U.S.C. § 1291. So before Jordan’s case could

possibly reach the Supreme Court, she would first need to appeal a final decision of this

Court to the United States Court of Appeals for the Second Circuit. At present, there is

no final decision in this case. Docket Items 4, 5 and 7 are DENIED.

       For those reasons, Docket Items 4-7, are DENIED. If Jordan does not file an

amend complaint as noted above and in this Court’s prior order, Docket Item 3, the

complaint will be dismissed without prejudice. Jordan may appeal that dismissal to the

Second Circuit.

       If the complaint is dismissed because Jordan does not file an amended complaint

correcting the deficiencies noted in its prior order, this Court hereby certifies, under 28

U.S.C. § 1915(a)(3), that any appeal from this order would not be taken in good faith,

and leave to appeal to the Court of Appeals in forma pauperis is denied. Coppedge v.

United States, 369 U.S. 438 (1962). Further requests to proceed on appeal in forma

pauperis should be directed, on motion, to the Second Circuit, in accordance with Rule

24 of the Federal Rules of Appellate Procedure.

       SO ORDERED.

       Dated: July 21, 2021
              Buffalo, New York



                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE
                                              3
